Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 20080060330 A1, hereinafter “Davidson”) in view of Retallick et al. (US 5647931 A, hereinafter “Retallick”) and further in view of Kirchhoff (US 20170008708A1, hereinafter “Kirchhoff”).

Regarding claim 1, Davidson teaches a pneumatic conveyance system (see Figs. 1-9C and accompanying text) for a three-dimensional printer, comprising: 
a conduit (hose 170); 
a source ([0009] teaches a pressure source, [0068] teaches creating pressure with a vacuum) of air pressure to convey air through (see Fig. 1) the conduit; 
a source of build material ([0068] teaches a powder handling system) to introduce a build material into the air; 
a separator (powder filter assembly 500) to remove build material from the air; 
a vessel (dispensing hopper 400) to receive build material (see Fig. 1) from the separator; and 

Davidson does not explicitly teach a feeder downstream from the vessel in a direction build materials moves through the system, the feeder operatively coupled to the vessel, regulate a 
In the same field of endeavor Retallick teaches a feeder (feeding device 29 or 30) operatively coupled to the vessel and disposed downstream from the vessel to regulate (the drum shape of 29/30 allows the collection of materials but also a blockage of flow as it rotates) a flow of build material from the vessel. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Retallick and Davidson. It has been held that simple substitution of one known element for another is prima facie obvious unless unexpected results are shown. See MPEP 2143-2144. Thus, a person having ordinary skill in the art before the effective filing date would have found it obvious to combine Retallick’s feeding device with the spinning blades (470) of Davidson. 

Davidson fails to teach a feeder that simultaneously receives the build material from the vessel and discharges the build material to a component downstream from the feeder. 
In the same field of endeavor Kirchhoff teaches that a cellular wheel slice may simultaneously receive and dispense build material (see Fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kirchhoff and Davidson. Kirchhoff teaches that using a cellular wheel slice is advantageous in that it prevents air flow, either upflow or downflow, where particles are transported via gas ([0004]; [0037]-[0038] teaches that sealing lips 6 create an air-tight barrier). 

Claim Objections
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742